 

Exhibit 10.1

 

ANTERO RESOURCES CORPORATION

 

2020 LONG-TERM INCENTIVE PLAN

 

1.                  Purpose. The purpose of the Antero Resources Corporation
2020 Long-Term Incentive Plan (the “Plan”) is to provide a means through which
(a) Antero Resources Corporation, a Delaware corporation (the “Company”), and
its Affiliates may attract, retain and motivate qualified persons as employees,
directors and other service providers, thereby enhancing the profitable growth
of the Company and its Affiliates and (b) persons upon whom the responsibilities
of the successful administration and management of the Company and its
Affiliates rest, and whose present and potential contributions to the Company
and its Affiliates are of importance, can acquire and maintain stock ownership
or awards the value of which is tied to the performance of the Company, thereby
strengthening their concern for the Company and its Affiliates. Accordingly, the
Plan provides for the grant of Options, SARs, Restricted Stock, Restricted Stock
Units, Stock Awards, Dividend Equivalents, Other Stock-Based Awards, Cash
Awards, Substitute Awards, or any combination of the foregoing, as determined by
the Committee in its sole discretion.

 

2.                  Definitions. For purposes of the Plan, the following terms
shall be defined as set forth below:

 

(a)               “Affiliate” means any corporation, partnership, limited
liability company, limited liability partnership, association, trust or other
organization that, directly or indirectly, controls, is controlled by, or is
under common control with, the Company. For purposes of the preceding sentence,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity or organization or (ii) to direct
or cause the direction of the management and policies of the controlled entity
or organization, whether through the ownership of voting securities, by
contract, or otherwise.

 

(b)               “ASC Topic 718” means the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation – Stock Compensation,
as amended or any successor accounting standard.

 

(c)               “Award” means any Option, SAR, Restricted Stock, Restricted
Stock Unit, Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash
Award, or Substitute Award, together with any other right or interest, granted
under the Plan.

 

(d)               “Award Agreement” means any written instrument (including any
employment, severance or change in control agreement) that sets forth the terms,
conditions, restrictions and/or limitations applicable to an Award, in addition
to those set forth under the Plan.

 

(e)               “Board” means the Board of Directors of the Company.

 

(f)                “Cash Award” means an Award denominated in cash granted under
Section 6(i).

 





 

 

(g)               “Change in Control” means, except as otherwise provided in an
Award Agreement, the occurrence of any of the following events after the
Effective Date:

 

(i)               The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (x) the then outstanding shares of Stock (the
“Outstanding Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company or its subsidiaries, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company or (D) any acquisition by any entity
pursuant to a transaction that complies with clauses (A), (B) and (C) of clause
(iii) below;

 

(ii)             The individuals constituting the Board on the Effective Date
(the “Incumbent Directors”) cease for any reason (other than death or
disability) to constitute at least majority of the Board; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election, by the Company’s stockholders was approved
by a vote of at least two-thirds of the Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
will be considered as though such individual were an Incumbent Director, but
excluding, for purposes of this proviso, any such individual whose initial
assumption of office occurs as a result of an actual or threatened proxy contest
with respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as used in
Section 13(d) of the Exchange Act), in each case, other than the Board, which
individual, for the avoidance of doubt, shall not be deemed to be an Incumbent
Director for purposes of this definition, regardless of whether such individual
was approved by a vote of at least two-thirds of the Incumbent Directors;

 

(iii)            Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock or common equity
interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company, or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act), excluding the Company, its subsidiaries and any employee benefit
plan (or related trust) sponsored or maintained by the Company or the entity
resulting from such Business Combination (or any entity controlled by either the
Company or the entity resulting from such Business Combination), beneficially
owns, directly or indirectly, 50% or more of, respectively, the then outstanding
shares of common stock or common equity interests of the entity resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
other governing body of such entity except to the extent that such ownership
results solely from direct or indirect ownership of the Company that existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors or similar governing body of the entity resulting from
such Business Combination were Incumbent Directors at the time of the execution
of the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 



2

 

 

(iv)             Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding any provision of this Section 2(g), for purposes of an Award
that provides for a deferral of compensation under the Nonqualified Deferred
Compensation Rules, to the extent the impact of a Change in Control on such
Award would subject a Participant to additional taxes under the Nonqualified
Deferred Compensation Rules, a Change in Control described in subsection (i),
(ii), (iii) or (iv) above with respect to such Award will mean both a Change in
Control and a “change in the ownership of a corporation,” “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets” within the meaning of the
Nonqualified Deferred Compensation Rules as applied to the Company.

 

(h)               “Change in Control Price” means the amount determined in the
following clause (i), (ii), (iii), (iv) or (v), whichever the Committee
determines is applicable, as follows: (i) the price per share offered to holders
of Stock in any merger or consolidation resulting in a Change in Control,
(ii) the per share Fair Market Value of the Stock immediately before the Change
in Control or other event without regard to assets sold in the Change in Control
or other event and assuming the Company has received the consideration paid for
the assets in the case of a sale of the assets, (iii) the amount distributed per
share of Stock in a dissolution transaction, (iv) the price per share offered to
holders of Stock in any tender offer or exchange offer whereby a Change in
Control or other event takes place, or (v) if such Change in Control or other
event occurs other than pursuant to a transaction described in clauses (i),
(ii), (iii), or (iv) of this Section 2(h), the value per share of the Stock that
may otherwise be obtained with respect to such Awards or to which such Awards
track, as determined by the Committee as of the date determined by the Committee
to be the date of cancellation and surrender of such Awards. In the event that
the consideration offered to stockholders of the Company in any transaction
described in this Section 2(h) or in Section 8(e) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.

 

(i)                 “Code” means the Internal Revenue Code of 1986, as amended
from time to time, including the guidance and regulations promulgated thereunder
and successor provisions, guidance and regulations thereto.

 

(j)                 “Committee” means a committee of two or more directors
designated by the Board to administer the Plan; provided, however, that, unless
otherwise determined by the Board, the Committee shall consist solely of two or
more Qualified Members.

 



3

 

 

(k)               “Dividend Equivalent” means a right, granted to an Eligible
Person under Section 6(g), to receive cash, Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.

 

(l)                 “Effective Date” means June 17, 2020.

 

(m)             “Eligible Person” means any individual who, as of the date of
grant of an Award, is an officer or employee of the Company or of any of its
Affiliates, and any other person who provides services to the Company or any of
its Affiliates, including directors of the Company; provided, however, that, any
such individual must be an “employee” of the Company or any of its parents or
subsidiaries within the meaning of General Instruction A.1(a) to Form S-8 if
such individual is granted an Award that may be settled in Stock. An employee on
leave of absence may be an Eligible Person.

 

(n)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including the guidance, rules and regulations
promulgated thereunder and successor provisions, guidance, rules and regulations
thereto.

 

(o)               “Fair Market Value” of a share of Stock means, as of any
specified date, (i) if the Stock is listed on a national securities exchange,
the closing sales price of the Stock, as reported on the stock exchange
composite tape on that date (or if no sales occur on such date, on the last
preceding date on which such sales of the Stock are so reported); (ii) if the
Stock is not traded on a national securities exchange but is traded over the
counter on such date, the average between the reported high and low bid and
asked prices of Stock on the most recent date on which Stock was publicly traded
on or preceding the specified date; or (iii) in the event Stock is not publicly
traded at the time a determination of its value is required to be made under the
Plan, the amount determined by the Committee in its discretion in such manner as
it deems appropriate, taking into account all factors the Committee deems
appropriate, including the Nonqualified Deferred Compensation Rules.
Notwithstanding this definition of Fair Market Value, with respect to one or
more Award types, or for any other purpose for which the Committee must
determine the Fair Market Value under the Plan, the Committee may elect to
choose a different measurement date or methodology for determining Fair Market
Value so long as the determination is consistent with the Nonqualified Deferred
Compensation Rules and all other applicable laws and regulations.

 

(p)               “ISO” means an Option intended to be and designated as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

(q)               “Nonqualified Deferred Compensation Rules” means the
limitations and requirements of Section 409A of the Code, as amended from time
to time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

 

(r)                “Nonstatutory Option” means an Option that is not an ISO.

 

(s)                “Option” means a right, granted to an Eligible Person under
Section 6(b), to purchase Stock at a specified price during specified time
periods, which may either be an ISO or a Nonstatutory Option.

 



4

 

 

(t)                 “Other Stock-Based Award” means an Award granted to an
Eligible Person under Section 6(h).

 

(u)               “Participant” means a person who has been granted an Award
under the Plan that remains outstanding, including a person who is no longer an
Eligible Person.

 

(v)               “Prior Plan” means the Antero Resources Corporation Long-Term
Incentive Plan, effective October 1, 2013.

 

(w)             “Qualified Member” means a member of the Board who is (i) a
“non-employee director” within the meaning of Rule 16b-3(b)(3), and (ii)
“independent” under the listing standards or rules of the securities exchange
upon which the Stock is traded, but only to the extent such independence is
required in order to take the action at issue pursuant to such standards or
rules.

 

(x)               “Restricted Stock” means Stock granted to an Eligible Person
under Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.

 

(y)               “Restricted Stock Unit” means a right, granted to an Eligible
Person under Section 6(e), to receive Stock, cash or a combination thereof at
the end of a specified period (which may or may not be coterminous with the
vesting schedule of the Award).

 

(z)               “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under
Section 16 of the Exchange Act.

 

(aa)             “SAR” means a stock appreciation right granted to an Eligible
Person under Section 6(c).

 

(bb)            “SEC” means the Securities and Exchange Commission.

 

(cc)             “Securities Act” means the Securities Act of 1933, as amended
from time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

 

(dd)            “Stock” means the Company’s Common Stock, par value $0.01 per
share, and such other securities as may be substituted (or re-substituted) for
Stock pursuant to Section 8.

 

(ee)             “Stock Award” means unrestricted shares of Stock granted to an
Eligible Person under Section 6(f).

 

(ff)              “Substitute Award” means an Award granted under Section 6(j).

 



5

 

 

3.                  Administration.

 

(a)               Authority of the Committee. The Plan shall be administered by
the Committee except to the extent the Board elects to administer the Plan, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” Subject to the express provisions of the Plan, Rule
16b-3 and other applicable laws, the Committee shall have the authority, in its
sole and absolute discretion, to:

 

(i)                 designate Eligible Persons as Participants;

 

(ii)                determine the type or types of Awards to be granted to an
Eligible Person;

 

(iii)               determine the number of shares of Stock or amount of cash to
be covered by Awards;

 

(iv)              determine the terms and conditions of any Award, including
whether, to what extent and under what circumstances Awards may be vested,
settled, exercised, cancelled or forfeited (including conditions based on
continued employment or service requirements or the achievement of one or more
performance goals);

 

(v)                modify, waive or adjust any term or condition of an Award
that has been granted, which may include the acceleration of vesting, waiver of
forfeiture restrictions, modification of the form of settlement of the Award
(for example, from cash to Stock or vice versa), early termination of a
performance period, or modification of any other condition or limitation
regarding an Award;

 

(vi)               determine the treatment of an Award upon a termination of
employment or other service relationship;

 

(vii)              impose a holding period with respect to an Award or the
shares of Stock received in connection with an Award;

 

(viii)             interpret and administer the Plan and any Award Agreement;

 

(ix)               correct any defect, supply any omission or reconcile any
inconsistency in the Plan, in any Award, or in any Award Agreement; and

 

(x)                make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.

 

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

 

(b)               Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award granted or to be granted to an Eligible Person who is then subject to
Section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-Qualified Member(s),
shall be the action of the Committee for purposes of the Plan. For the avoidance
of doubt, the full Board may take any action relating to an Award granted or to
be granted to an Eligible Person who is then subject to Section 16 of the
Exchange Act in respect of the Company.

 



6

 

 

(c)               Delegation of Authority. The Committee may delegate any or all
of its powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, however, that such delegation does not (i) violate
state or corporate law or (ii) result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. Upon any such delegation, all references
in the Plan to the “Committee,” other than in Section 8, shall be deemed to
include any subcommittee or officer of the Company to whom such powers have been
delegated by the Committee. Any such delegation shall not limit the right of
such subcommittee members or such an officer to receive Awards; provided,
however, that such subcommittee members and any such officer may not grant
Awards to himself or herself, a member of the Board, or any executive officer of
the Company or an Affiliate, or take any action with respect to any Award
previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents who are not executive officers of the Company or members of the Board to
assist in administering the Plan, provided, however, that such individuals may
not be delegated the authority to grant or modify any Awards that will, or may,
be settled in Stock.

 

(d)               Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
any of its Affiliates, the Company’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Company or any of
its Affiliates acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

 

(e)               Participants in Non-U.S. Jurisdictions. Notwithstanding any
provision of the Plan to the contrary, to comply with applicable laws in
countries other than the United States in which the Company or any of its
Affiliates operates or has employees, directors or other service providers from
time to time, or to ensure that the Company complies with any applicable
requirements of foreign securities exchanges, the Committee, in its sole
discretion, shall have the power and authority to: (i) determine which of the
Company’s Affiliates shall be covered by the Plan; (ii) determine which Eligible
Persons outside the United States are eligible to participate in the Plan; (iii)
modify the terms and conditions of any Award granted to Eligible Persons outside
the United States to comply with applicable foreign laws or listing requirements
of any foreign exchange; (iv) establish sub-plans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable (any such sub-plans and/or modifications shall be attached to the Plan
as appendices), provided, however, that no such sub-plans and/or modifications
shall increase the share limitations contained in Section 4(a); and (v) take any
action, before or after an Award is granted, that it deems advisable to comply
with any applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.

 



7

 

 

4.                  Stock Subject to Plan.

 

(a)               Number of Shares Available for Delivery. Subject to adjustment
in a manner consistent with Section 8, (i) 10,050,000 shares of Stock are
reserved and available for delivery with respect to Awards, and such total shall
be available for the issuance of shares upon the exercise of ISOs, plus (ii) the
number of shares that become available for Awards under this Plan pursuant to
Section 4(d) below.

 

(b)               Application of Limitation to Grants of Awards. Subject to
Section 4(c), no Award may be granted if the number of shares of Stock that may
be delivered in connection with such Award exceeds the number of shares of Stock
remaining available under the Plan minus the number of shares of Stock issuable
in settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

 

(c)               Availability of Shares Not Delivered under Awards. If all or
any portion of an Award expires or is cancelled, forfeited, exchanged, settled
in cash or otherwise terminated, the shares of Stock subject to such Award
(including (i) shares forfeited with respect to Restricted Stock and (ii) the
number of shares withheld or surrendered to the Company in payment of any taxes
relating to Awards, other than Options or Stock Appreciation Rights) shall not
be considered “delivered shares” under the Plan, shall be available for delivery
with respect to Awards, and shall no longer be considered issuable or related to
outstanding Awards for purposes of Section 4(b). If an Award may be settled only
in cash, such Award need not be counted against any share limit under this
Section 4. For the avoidance of doubt, the following shares shall not be
available for delivery with respect to Awards: (A) shares withheld or
surrendered to the Company in payment of any exercise or purchase price of an
Option or Stock Appreciation Right, (B) shares withheld or surrendered to the
Company in payment of any taxes relating to an Option or Stock Appreciation
Right, and (C) shares repurchased on the open market with the proceeds from the
exercise price of an Option.

 

(d)               Shares Available Under the Prior Plan. In addition, shares of
Stock subject to an award under the Prior Plan that (i) expires or is canceled,
forfeited, settled in cash or otherwise terminated without a delivery of Stock
to the participant under the Prior Plan or (ii) shares of Stock that are
tendered or withheld in payment of any taxes related to awards granted pursuant
to the Prior Plan other than options or stock appreciation rights, in either
case, on or after the Effective Date will be added to the total number of shares
available under the Plan. Notwithstanding the foregoing, the following shares
shall not be available for Awards, (A) shares withheld or surrendered to the
Company in payment of any exercise or purchase price of an option or stock
appreciation right under the Prior Plan, (B) shares withheld or surrendered to
the Company in payment of any taxes relating to an option or stock appreciation
right under the Prior Plan, and (C) shares repurchased on the open market with
the cash proceeds from the exercise price of an option under the Prior Plan.

 



8

 

 

(e)               Shares Available Following Certain Transactions. Substitute
Awards granted in accordance with applicable stock exchange requirements and in
substitution or exchange for awards previously granted by a company acquired by
the Company or any subsidiary or with which the Company or any subsidiary
combines shall not reduce the shares authorized for issuance under the Plan or
the limitations on grants to non-employee members of the Board under Section
5(b), nor shall shares subject to such Substitute Awards be added to the shares
available for issuance under the Plan as provided above (whether or not such
Substitute Awards are later cancelled, forfeited or otherwise terminated).
Additionally, in the event that a company acquired by the Company or any
subsidiary or with which the Company or any subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may, if and to the extent determined by the Board and subject to
compliance with applicable stock exchange requirements, be used for Awards under
the Plan and shall not reduce the shares authorized for issuance under the Plan
(and shares subject to such Awards shall not be added to the shares available
for issuance under the Plan as provided above); provided, that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not, prior to such
acquisition or combination, employed by (and who were not non-employee directors
or other service providers of) the Company or any of its subsidiaries
immediately prior to such acquisition or combination.

 

(f)                Stock Offered. The shares of Stock to be delivered under the
Plan shall be made available from (i) authorized but unissued shares of Stock,
(ii) Stock held in the treasury of the Company, or (iii) previously issued
shares of Stock reacquired by the Company, including shares purchased on the
open market.

 

5.                  Eligibility; Compensation Limitations for Non-Employee
Members of the Board.

 

(a)               Awards may be granted under the Plan only to Eligible Persons.

 

(b)               In each calendar year during any part of which the Plan is in
effect, a non-employee member of the Board may not be paid compensation, whether
denominated in cash or Awards, for such individual’s service on the Board in
excess of $750,000; provided, however, that for any calendar year in which a
member of the Board (i) serves on a special committee of the Board or (ii)
serves as lead director, additional compensation up to $100,000, whether
denominated in cash or Awards, may be paid. For purposes of this Section 5(b),
the value of Awards shall be determined, if applicable, pursuant to ASC Topic
718 on the date of grant and attributed to the compensation limit for the year
in which the Award is granted. For the avoidance of doubt, the limits set forth
in this Section 5(b) shall be without regard to grants of Awards or other
payments, if any, made to a non-employee member of the Board during any period
in which such individual was an employee of the Company or of any of its
Affiliates or was otherwise providing services to the Company or to any of its
Affiliates other than in the capacity as a director of the Company. For the
avoidance of doubt, any cash compensation that is deferred shall be counted
toward this limit for the year in which it was first earned, and not when paid
or settled, if later.

 



9

 

 

6.                  Specific Terms of Awards.

 

(a)               General. Awards may be granted on the terms and conditions set
forth in this Section 6. Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone, in addition to, or in tandem with any
other Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including subjecting such awards to
service- or performance-based vesting conditions. Without limiting the scope of
the preceding sentence, with respect to any performance-based conditions, (i)
the Committee may use one or more business criteria or other measures of
performance as it may deem appropriate in establishing any performance goals
applicable to an Award, (ii) any such performance goals may relate to the
performance of the Participant, the Company (on a consolidated basis), or to
specified subsidiaries, business or geographical units or operating areas of the
Company, (iii) the performance period or periods over which performance goals
will be measured shall be established by the Committee, and (iv) any such
performance goals and performance periods may differ among Awards granted to any
one Participant or to different Participants.  Except as otherwise provided in
an Award Agreement, the Committee may exercise its discretion to reduce or
increase the amounts payable under any Award.

 

(b)               Options. The Committee is authorized to grant Options, which
may be designated as either ISOs or Nonstatutory Options, to Eligible Persons on
the following terms and conditions:

 

(i)               Exercise Price. Each Award Agreement evidencing an Option
shall state the exercise price per share of Stock (the “Exercise Price”)
established by the Committee; provided, however, that except as provided in
Section 6(j) or in Section 8, the Exercise Price of an Option shall not be less
than the greater of (A) the par value per share of the Stock or (B) 100% of the
Fair Market Value per share of the Stock as of the date of grant of the Option
(or in the case of an ISO granted to an individual who owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or its parent or any of its subsidiaries, 110% of the Fair Market Value
per share of the Stock on the date of grant).

 

(ii)              Time and Method of Exercise; Other Terms. The Committee shall
determine the methods by which the Exercise Price may be paid or deemed to be
paid, the form of such payment, including cash or cash equivalents, Stock
(including previously owned shares or through a cashless exercise, i.e., “net
settlement”, a broker-assisted exercise, or other reduction of the amount of
shares otherwise issuable pursuant to the Option), other Awards or awards
granted under other plans of the Company or any Affiliate, other property, or
any other legal consideration the Committee deems appropriate (including notes
or other contractual obligations of Participants to make payment on a deferred
basis), the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option. In the case of
an exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued based on the Stock’s Fair Market Value as of the date of exercise. No
Option may be exercisable for a period of more than ten years following the date
of grant of the Option (or in the case of an ISO granted to an individual who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or any of its subsidiaries, for a
period of more than five years following the date of grant of the ISO).

 



10

 

 

(iii)            ISOs. The terms of any ISO granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under Section 422 of the Code, unless notice has been
provided to the Participant that such change will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of the Plan or the approval of the Plan by the Company’s
stockholders. Notwithstanding the foregoing, to the extent that the aggregate
Fair Market Value of shares of Stock subject to an ISO and the aggregate Fair
Market Value of shares of stock of any parent or subsidiary corporation (within
the meaning of Sections 424(e) and (f) of the Code) subject to any other
incentive stock options of the Company or a parent or subsidiary corporation
(within the meaning of Sections 424(e) and (f) of the Code) that are exercisable
for the first time by a Participant during any calendar year exceeds $100,000,
or such other amount as may be prescribed under Section 422 of the Code, such
excess shall be treated as Nonstatutory Options in accordance with the Code. As
used in the previous sentence, Fair Market Value shall be determined as of the
date the ISO is granted. If a Participant shall make any disposition of shares
of Stock issued pursuant to an ISO under the circumstances described in Section
421(b) of the Code (relating to disqualifying dispositions), the Participant
shall notify the Company of such disposition within the time provided to do so
in the applicable award agreement.

 

(c)               SARs. The Committee is authorized to grant SARs to Eligible
Persons on the following terms and conditions:

 

(i)               Right to Payment. An SAR is a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Stock on the
date of exercise over (B) the grant price of the SAR as determined by the
Committee.

 

(ii)             Grant Price. Each Award Agreement evidencing an SAR shall state
the grant price per share of Stock established by the Committee; provided,
however, that except as provided in Section 6(j) or in Section 8, the grant
price per share of Stock subject to an SAR shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the SAR.

 

(iii)            Method of Exercise and Settlement; Other Terms. The Committee
shall determine the form of consideration payable upon settlement, the method by
or forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or granted in tandem with other Awards. No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.

 



11

 

 

(iv)             Rights Related to Options. An SAR granted in connection with an
Option shall entitle a Participant, upon exercise, to surrender that Option or
any portion thereof, to the extent unexercised, and to receive payment of an
amount determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

 

(d)               Restricted Stock. The Committee is authorized to grant
Restricted Stock to Eligible Persons on the following terms and conditions:

 

(i)               Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose. Except as provided in Section 7(a)(iii) and
Section 7(a)(iv), during the restricted period applicable to the Restricted
Stock, the Restricted Stock may not be sold, transferred, pledged, hedged,
hypothecated, margined or otherwise encumbered by the Participant. Except as
otherwise provided in the applicable Award Agreement and this Section 6(d), the
holder of a Restricted Stock Award will generally have the same rights as a
stockholder, including the right to vote the Stock subject to the Restricted
Stock Award and to receive dividends on the Stock subject to the Restricted
Stock Award during the restriction period (subject, in all cases, to the
limitations on payment of dividends on unvested Awards, as described in Section
6(d)(ii) below).

 

(ii)              Dividends and Splits. As a condition to the grant of an Award
of Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards or deferred without interest to the date of
vesting of the associated Award of Restricted Stock, provided that in all events
such cash dividends shall be subject to restrictions and a risk of forfeiture to
the same extent as the Restricted Stock with respect to which such dividends
were paid and shall not be paid unless and until such Restricted Stock has
vested and been earned. Stock distributed in connection with a Stock split or
Stock dividend, and other property (other than cash) distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed and shall not be delivered unless and until such Restricted Stock
has vested and been earned.

 

(e)               Restricted Stock Units. The Committee is authorized to grant
Restricted Stock Units to Eligible Persons on the following terms and
conditions:

 



12

 

 

(i)               Award and Restrictions. Restricted Stock Units shall be
subject to such restrictions (which may include a risk of forfeiture) as the
Committee may impose.

 

(ii)              Settlement. Settlement of vested Restricted Stock Units shall
occur upon vesting or upon expiration of the deferral period specified for such
Restricted Stock Units by the Committee (or, if permitted by the Committee, as
elected by the Participant). Restricted Stock Units shall be settled by delivery
of (A) a number of shares of Stock equal to the number of Restricted Stock Units
for which settlement is due, or (B) cash in an amount equal to the Fair Market
Value of the specified number of shares of Stock equal to the number of
Restricted Stock Units for which settlement is due, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.

 

(f)                Stock Awards. The Committee is authorized to grant Stock
Awards to Eligible Persons as a bonus, as additional compensation, or in lieu of
cash compensation any such Eligible Person is otherwise entitled to receive, in
such amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.

 

(g)               Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to Eligible Persons, entitling any such Eligible Person to
receive cash, Stock, other Awards, or other property equal in value to dividends
or other distributions paid with respect to a specified number of shares of
Stock. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award (other than an Award of Restricted Stock, a Stock
Award, Options or Stock Appreciation Rights). The Committee may provide that
Dividend Equivalents that are granted as free-standing awards shall be paid or
distributed when accrued or at a later specified date and, if distributed at a
later date, may be deemed to have been reinvested in additional Stock, Awards,
or other investment vehicles or accrued in a bookkeeping account without
interest, and subject to such restrictions on transferability and risks of
forfeiture, as the Committee may specify. With respect to Dividend Equivalents
granted in connection with another Award, such Dividend Equivalents shall be
subject to restrictions and a risk of forfeiture to the same extent as the Award
with respect to which such dividends accrue and shall not be paid unless and
until such Award has vested and been earned.

 

(h)               Other Stock-Based Awards. The Committee is authorized, subject
to limitations under applicable law, to grant to Eligible Persons such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, as deemed by the
Committee to be consistent with the purposes of the Plan, including convertible
or exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of, or the performance of, specified Affiliates of the Company. The Committee
shall determine the terms and conditions of such Other Stock-Based Awards. Stock
delivered pursuant to an Other-Stock Based Award in the nature of a purchase
right granted under this Section 6(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including cash,
Stock, other Awards, or other property, as the Committee shall determine.

 



13

 

 

 

(i)                 Cash Awards. The Committee is authorized to grant Cash
Awards, on a free-standing basis or as an element of, a supplement to, or in
lieu of any other Award under the Plan to Eligible Persons in such amounts and
subject to such other terms as the Committee in its discretion determines to be
appropriate, including for purposes of any annual or short-term incentive or
other bonus program.

 

(j)                 Substitute Awards; No Repricing. Awards may be granted in
substitution or exchange for any other Award granted under the Plan or under
another plan of the Company or an Affiliate or any other right of an Eligible
Person to receive payment from the Company or an Affiliate. Awards may also be
granted under the Plan in substitution for awards held by individuals who become
Eligible Persons as a result of a merger, consolidation or acquisition of
another entity or the assets of another entity by or with the Company or an
Affiliate. Such Substitute Awards referred to in the immediately preceding
sentence that are Options or SARs may have an exercise price that is less than
the Fair Market Value of a share of Stock on the date of the substitution if
such substitution complies with the Nonqualified Deferred Compensation Rules and
other applicable laws and exchange rules. Except as provided in this Section
6(j) or in Section 8, without the approval of the stockholders of the Company,
the terms of outstanding Awards may not be amended to (i) reduce the Exercise
Price or grant price of an outstanding Option or SAR, (ii) grant a new Option,
SAR or other Award in substitution for, or upon the cancellation of, any
previously granted Option or SAR that has the effect of reducing the Exercise
Price or grant price thereof, (iii) exchange any Option or SAR for Stock, cash
or other consideration when the Exercise Price or grant price per share of Stock
under such Option or SAR exceeds the Fair Market Value of a share of Stock or
(iv) take any other action that would be considered a “repricing” of an Option
or SAR under the applicable listing standards of the national securities
exchange on which the Stock is listed (if any).

 

7.                  Certain Provisions Applicable to Awards.

 

(a)               Limit on Transfer of Awards.

 

(i)              Except as provided in Sections 7(a)(iii) and (iv), each Option
and SAR shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution. Notwithstanding anything to the
contrary in this Section 7(a), an ISO shall not be transferable other than by
will or the laws of descent and distribution.

 

(ii)             Except as provided in Sections 7(a)(i), (iii) and (iv), no
Award, other than a Stock Award, and no right under any such Award, may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

(iii)            To the extent specifically provided by the Committee and
permitted pursuant to Form S-8 and the instructions thereto, an Award may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish; provided,
however, that no Award (other than a Stock Award) may be transferred to a
third-party financial institution for value.

 



14

 

 

(iv)             An Award may be transferred pursuant to a domestic relations
order entered or approved by a court of competent jurisdiction upon delivery to
the Company of a written request for such transfer and a certified copy of such
order.

 

(b)               Form and Timing of Payment under Awards; Deferrals. Subject to
the terms of the Plan and any applicable Award Agreement, payments to be made by
the Company or any of its Affiliates upon the exercise or settlement of an Award
may be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

 

(c)               Evidencing Stock. The Stock or other securities of the Company
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including in the form of a certificate
issued in the name of the Participant or by book entry, electronic or otherwise,
and shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal, state or other laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions. Further, if
certificates representing Restricted Stock are registered in the name of the
Participant, the Company may retain physical possession of the certificates and
may require that the Participant deliver a stock power to the Company, endorsed
in blank, related to the Restricted Stock.

 

(d)               Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee shall determine, but shall
not be granted for less than the minimum lawful consideration.

 

(e)               Additional Agreements. Each Eligible Person to whom an Award
is granted under the Plan may be required to agree in writing, as a condition to
the grant of such Award or otherwise, to subject an Award that is exercised or
settled following such Eligible Person’s termination of employment or service to
a general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

 



15

 

 

8.                  Subdivision or Consolidation; Recapitalization; Change in
Control; Reorganization.

 

(a)               Existence of Plans and Awards. The existence of the Plan and
the Awards granted hereunder shall not affect in any way the right or power of
the Company, the Board or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of debt or equity securities ahead of or affecting Stock or
the rights thereof, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.

 

(b)               Additional Issuances. Except as expressly provided herein, the
issuance by the Company of shares of stock of any class, including upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Awards theretofore granted or the purchase
price per share of Stock, if applicable.

 

(c)               Subdivision or Consolidation of Shares. The terms of an Award
and the share limitations under the Plan shall be subject to adjustment by the
Committee from time to time, in accordance with the following provisions:

 

(i)               If at any time, or from time to time, the Company shall
subdivide as a whole (by reclassification, by a Stock split, by the issuance of
a distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock or in the event
the Company distributes an extraordinary cash dividend, then, as appropriate
(A) the maximum number of shares of Stock available for delivery with respect to
Awards and applicable limitations with respect to Awards provided in Section 4
and Section 5 (other than cash limits) shall be increased proportionately, and
the kind of shares or other securities available for the Plan shall be
appropriately adjusted, (B) the number of shares of Stock (or other kind of
shares or securities) that may be acquired under any then outstanding Award
shall be increased proportionately, and (C) the price (including the Exercise
Price or grant price) for each share of Stock (or other kind of shares or
securities) subject to then outstanding Awards shall be reduced proportionately,
without changing the aggregate purchase price or value as to which outstanding
Awards remain exercisable or subject to restrictions; provided, however, that in
the case of an extraordinary cash dividend that is not an Adjustment Event, the
adjustment to the number of shares of Stock and the Exercise Price or grant
price, as applicable, with respect to an outstanding Option or SAR may be made
in such other manner as the Committee may determine that is permitted pursuant
to applicable tax and other laws, rules and regulations. Notwithstanding the
foregoing, Awards that already have a right to receive extraordinary cash
dividends as a result of DERs or other dividend rights will not be adjusted as a
result of an extraordinary cash dividend.

 

(ii)              If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, by reverse Stock split, or
otherwise) the number of shares of Stock then outstanding into a lesser number
of shares of Stock, then, as appropriate (A) the maximum number of shares of
Stock available for delivery with respect to Awards and applicable limitations
with respect to Awards provided in Section 4 and Section 5 (other than cash
limits) shall be decreased proportionately, and the kind of shares or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of shares of Stock (or other kind of shares or securities) that may be
acquired under any then outstanding Award shall be decreased proportionately,
and (C) the price (including the Exercise Price or grant price) for each share
of Stock (or other kind of shares or securities) subject to then outstanding
Awards shall be increased proportionately, without changing the aggregate
purchase price or value as to which outstanding Awards remain exercisable or
subject to restrictions.

 



16

 

 

(d)               Recapitalization. In the event of any change in the capital
structure or business of the Company or other corporate transaction or event
that would be considered an “equity restructuring” within the meaning of ASC
Topic 718 and, in each case, that would result in an additional compensation
expense to the Company pursuant to the provisions of ASC Topic 718, if
adjustments to Awards with respect to such event were discretionary or otherwise
not required (each such an event, an “Adjustment Event”), then the Committee
shall equitably adjust (i) the aggregate number or kind of shares that
thereafter may be delivered under the Plan, (ii) the number or kind of shares or
other property (including cash) subject to an Award, (iii) the terms and
conditions of Awards, including the purchase price or Exercise Price of Awards
and performance goals, as applicable, and (iv) the applicable limitations with
respect to Awards provided in Section 4 and Section 5 (other than cash limits)
to equitably reflect such Adjustment Event (“Equitable Adjustments”). In the
event of any change in the capital structure or business of the Company or other
corporate transaction or event that would not be considered an Adjustment Event,
and is not otherwise addressed in this Section 8, the Committee shall have
complete discretion to make Equitable Adjustments (if any) in such manner as it
deems appropriate with respect to such other event.

 

(e)               Change in Control and Other Events. Except to the extent
otherwise provided in any applicable Award Agreement, vesting of any Award shall
not occur solely upon the occurrence of a Change in Control and, in the event of
a Change in Control or other changes in the Company or the outstanding Stock by
reason of a recapitalization, reorganization, merger, consolidation,
combination, exchange or other relevant change occurring after the date of the
grant of any Award, the Committee, acting in its sole discretion without the
consent or approval of any holder, may exercise any power enumerated in Section
3 (including the power to accelerate vesting, waive any forfeiture conditions or
otherwise modify or adjust any other condition or limitation regarding an Award)
and may also effect one or more of the following alternatives, which may vary
among individual holders and which may vary among Awards held by any individual
holder:

 

(i)               accelerate the time of exercisability of an Award so that such
Award may be exercised in full or in part for a limited period of time on or
before a date specified by the Committee, after which specified date all
unexercised Awards and all rights of holders thereunder shall terminate;

 

(ii)              redeem in whole or in part outstanding Awards by requiring the
mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable) as of a date, specified by the Committee, in which
event the Committee shall thereupon cancel such Awards and cause the Company to
pay to each holder an amount of cash or other consideration per Award (other
than a Dividend Equivalent or Cash Award, which the Committee may separately
require to be surrendered in exchange for cash or other consideration determined
by the Committee in its discretion) equal to the Change in Control Price, less
the Exercise Price with respect to an Option and less the grant price with
respect to a SAR, as applicable to such Awards; provided, however, that to the
extent the Exercise Price of an Option or the grant price of an SAR exceeds the
Change in Control Price, such Award may be cancelled for no consideration;

 



17

 

 

(iii)            cancel Awards that remain subject to a restricted period as of
the date of a Change in Control or other such event without payment of any
consideration to the Participant for such Awards; or

 

(iv)            make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change in Control or other such
event (including the substitution, assumption, or continuation of Awards by the
successor company or a parent or subsidiary thereof);

 

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding. If an Adjustment Event occurs, this Section 8(e)
shall only apply to the extent it is not in conflict with Section 8(d).

 

9.                  General Provisions.

 

(a)               Tax Withholding. The Company and any of its Affiliates are
authorized to withhold from any Award granted, or any payment relating to an
Award, including from a distribution of Stock, taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company, its Affiliates
and Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the
Committee. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including previously owned shares, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of shares otherwise issuable or delivered pursuant to the Award),
other property, or any other legal consideration the Committee deems
appropriate. Any determination made by the Committee to allow a Participant who
is subject to Rule 16b-3 to pay taxes with shares of Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board. If such tax
withholding amounts are satisfied through net settlement or previously owned
shares, the maximum number of shares of Stock that may be so withheld or
surrendered shall be the number of shares of Stock that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to such Award, as determined by the Committee.

 

(b)               Limitation on Rights Conferred under Plan. Neither the Plan
nor any action taken hereunder shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or any of its Affiliates, (ii)
interfering in any way with the right of the Company or any of its Affiliates to
terminate any Eligible Person’s or Participant’s employment or service
relationship at any time, (iii) giving an Eligible Person or Participant any
claim to be granted any Award under the Plan or to be treated uniformly with
other Participants and/or employees and/or other service providers, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.

 



18

 

 

(c)               Governing Law; Submission to Jurisdiction. All questions
arising with respect to the provisions of the Plan and Awards shall be
determined by application of the laws of the State of Delaware, without giving
effect to any conflict of law provisions thereof, except to the extent Delaware
law is preempted by federal law. The obligation of the Company to sell and
deliver Stock hereunder is subject to applicable federal and state laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Denver, Colorado.

 

(d)               Severability and Reformation. If any provision of the Plan or
any Award is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable law or, if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should not comply with Rule 16b-3) or Section 422 of
the Code, in each case, only to the extent Rule 16b-3 and such section of the
Code are applicable. With respect to ISOs, if the Plan does not contain any
provision required to be included herein under Section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an ISO
cannot so qualify, that Option (to that extent) shall be deemed a Nonstatutory
Option for all purposes of the Plan.

 

(e)               Unfunded Status of Awards; No Trust or Fund Created. The Plan
is intended to constitute an “unfunded” plan for certain incentive awards.
Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or such Affiliate.

 

(f)                Nonexclusivity of the Plan. Neither the adoption of the Plan
by the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable. Nothing contained in the Plan shall be construed to prevent the
Company or any of its Affiliates from taking any corporate action which is
deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No employee, beneficiary or other person shall
have any claim against the Company or any of its Affiliates as a result of any
such action.

 



19

 

 

(g)               Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine in its sole discretion whether cash, other securities, or other
property shall be paid or transferred in lieu of any fractional shares of Stock
or whether such fractional shares of Stock or any rights thereto shall be
cancelled, terminated, or otherwise eliminated with or without consideration.

 

(h)               Interpretation. Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof. Words in the masculine
gender shall include the feminine gender, and, where appropriate, the plural
shall include the singular and the singular shall include the plural. In the
event of any conflict between the terms and conditions of an Award Agreement and
the Plan, the provisions of the Plan shall control. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. References herein to any agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by the Plan.

 

(i)                 Facility of Payment. Any amounts payable hereunder to any
individual under legal disability or who, in the judgment of the Committee, is
unable to manage properly his financial affairs, may be paid to the legal
representative of such individual, or may be applied for the benefit of such
individual in any manner that the Committee may select, and the Company shall be
relieved of any further liability for payment of such amounts.

 

(j)                 Conditions to Delivery of Stock. Nothing herein or in any
Award Agreement shall require the Company to issue any shares with respect to
any Award if that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. In addition, each Participant who receives an
Award under the Plan shall not sell or otherwise dispose of Stock that is
acquired upon grant, exercise or vesting of an Award in any manner that would
constitute a violation of any applicable federal or state securities laws, the
Plan or the rules, regulations or other requirements of the SEC or any stock
exchange upon which the Stock is then listed. At the time of any exercise of an
Option or SAR, or at the time of any grant of any other Award, the Company may,
as a condition precedent to the exercise of such Option or SAR or settlement of
any other Award, require from the Participant (or in the event of his or her
death, his or her legal representatives, heirs, legatees, or distributees) such
written representations, if any, concerning the holder’s intentions with regard
to the retention or disposition of the shares of Stock being acquired pursuant
to the Award and such written covenants and agreements, if any, as to the manner
of disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price, grant price, or tax withholding) is
received by the Company.

 



20

 

 

(k)               Section 409A of the Code. It is the general intention, but not
the obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date. The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.

 

(l)                 Clawback. The Plan and all Awards granted hereunder are
subject to any written clawback policies that the Company, with the approval of
the Board or an authorized committee thereof, may adopt either prior to or
following the Effective Date, including any policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the SEC and that the Company determines should apply
to Awards. Any such policy may subject a Participant’s Awards and amounts paid
or realized with respect to Awards to reduction, cancelation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy.

 



21

 

 

(m)             Status under ERISA. The Plan shall not constitute an “employee
benefit plan” for purposes of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

 

(n)               Plan Effective Date and Term. The Plan was adopted by the
Board to be effective on the Effective Date. No Awards may be granted under the
Plan on and after the tenth anniversary of the Effective Date, which is June 17,
2030. However, any Award granted prior to such termination (or any earlier
termination pursuant to Section 10), and the authority of the Board or Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award in accordance with the terms of
the Plan, shall extend beyond such termination until the final disposition of
such Award.

 

10.              Amendments to the Plan and Awards. The Committee may amend,
alter, suspend, discontinue or terminate any Award or Award Agreement, the Plan
or the Committee’s authority to grant Awards without the consent of stockholders
or Participants, except that any amendment or alteration to the Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under any previously granted and
outstanding Award. For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.

 



22

 

